 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DESHAWN MAINES, ) CASENO. 1:19 CV 1363
)
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
WARDEN DOUGLAS FENDER, et al., )
) MEMORANDUM OPINION
Defendants. ) AND ORDER

Pro se Plaintiff Deshawn Maines (“Plaintiff”) is a state prisoner confined at the Lake Erie
Correctional Institution (“LECI”). He brings this action against defendants Warden Douglas
Fender, Dr. Shannon Swanson and Linda Whitt, alleging that they violated his constitutional
rights with respect medical treatment at LECI. Plaintiff seeks $750,000.00 in punitive damages
and $25,000.00 per defendant in compensatory damages. (Docket # 1).

For the reasons that follow, this case is dismissed.

I. Background

In his brief Complaint, Plaintiff states in conclusory fashion that he has been denied
treatment for keloids on his ear lobes and neck which cause him pain, as well as pain medication
for neuropathy caused by diabetes. (Jd. at 4 (“Dr. Swanson the chief medical officer denied me
medical treatment and I was in terrible pain.”)). Plaintiff makes a similar conclusory allegation

against nursing supervisor “Rebera” but asserts no factual allegations at all against defendants

 
 

Warden Fender or Whitt, whom Plaintiff describes as an “administrator” (see id. at 3). Plaintiff
further complains that LECI is quick to deny prescription pain medication and prisoners are told
to purchase pain medication from the commissary (see id. at 4).
II. Discussion

A. Standard of Review

Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,
365 (1982), federal district courts are expressly required under 28 U.S.C. § 1915(e)(2)(B) to
screen all in forma pauperis actions and to dismiss before service any such action that the Court
determines is frivolous or malicious, fails to state a claim on which relief may be granted, seeks
monetary relief from a defendant who is immune from such relief, or lacks an arguable basis in
law or fact. In order to survive scrutiny under § 1915(e)(2)(B), a pro se complaint must set forth
sufficient factual matter, accepted as true, to state claim for relief that is plausible on its face. See
Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal standard articulated
in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007) governs dismissals under 28 U.S.C. § 1915(e)(2)(B)). The factual allegations in the
pleading “must be enough to raise a right to relief above the speculative level ... on the
assumption that all the allegations in the complaint are true[.]” Twombly, 550 U.S. at 555
(citations omitted).

When reviewing a complaint, the Court must construe the pleading in the light most
favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998)
(citing Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996)). That said, the courts

are not required to conjure unpleaded facts or construct claims against defendants on behalf of a

 
 

pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted);
Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985).

B. Analysis

Liberally construing the Complaint, it appears that Plaintiff is asserting a claim pursuant
to 42 U.S.C. § 1983 that Defendants denied him medical care in violation of the Eighth
Amendment’s prohibition against cruel and unusual punishment. In order to state a § 1983
claim, Plaintiff must allege that a person acting under color of state law deprived him of his
rights, privileges, or immunities secured by the Constitution or the laws of the United States.

West v. Atkins, 487 U.S. 42, 48 (1988).

A § 1983 claim for deliberate indifference regarding a prisoner’s medical care consists of
an objective component and a subjective component, both of which must be satisfied. Farmer v.
Brennan, 511 U.S. 825, 834 (1994). The objective component requires the existence of a
“sufficiently serious” medical need. Jd. That is, “the inmate must show that he is incarcerated
under conditions posing a substantial risk of harm.” Jd. The subjective component requires an
inmate to show that prison officials have a sufficiently culpable state of mind in denying him
medical care. Jd. In order to satisfy this culpable state of mind, the prison official “must both be
aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Jd. at 837.

 
 

Even with the benefit of liberal construction, Plaintiff's sparse Complaint fails to
plausibly allege either component of an Eighth Amendment deliberate indifference claim.' And
Plaintiff's general disagreement with the denial of prescription pain medication at LECI in favor
of over-the-counter pain medication is insufficient to state a plausible Eighth Amendment
deliberate indifference claim. See Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (“As a
general rule, a patient’s disagreement with his physicians over the proper course of treatment
alleges, at most, a medical-malpractice claim, which is not cognizable under § 1983.”) (citations
omitted). To the extent Plaintiff is alleging a negligence/medical malpractice claim against
Defendants, such claims do not state a constitutional violation. Estelle v. Gamble, 429 U.S. 97,
106 (1976) (“Medical malpractice does not become a constitutional violation merely because the

victim is a prisoner.”).

In addition, Plaintiff fails to allege any specific conduct against the named Defendants.
Where a person is simply named as a defendant without a factual allegation of specific
misconduct, the complaint insufficient to state a plausible claim for relief. Gilmore v. Corr.
Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (“Merely listing names in the caption of the
complaint and alleging constitutional violations in the body of the complaint is not enough to
sustain recovery under § 1983.”) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978)).

To the extent that Plaintiff is claiming Defendants are liable in their supervisory capacity for the

 

For example, Plaintiffs conclusory allegation that the keloids caused him pain, without more, is
insufficient to satisfy the objective component of a deliberate indifference claim. See Simmons v.
Corr. Med. Servs., No. 105-CV-744, 2006 WL 2528433, at *5 (W.D. Mich. Aug. 31, 2006) (citing
Brock v. Wright, 315 F.3d 158, 161-62 (2d Cir. 2003) (plaintiff's keloid, which caused chronic
pain and interfered with his ability to perform activities of daily living such as eating, brushing his
teeth and sleeping, is a sufficiently serious medical need to implicate the Eighth Amendment)).

-4.

 
 

alleged denial of treatment by LECI medical staff, a supervisory official is not liable under §
1983 for the alleged unconstitutional conduct of subordinates in the absence allegations that the
supervisor encouraged the unconstitutional conduct or directly participated in it. Combs v.
Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002) (citations omitted). Plaintiff asserts no such
allegations against Defendants. “It is well settled that § 1983 liability will not be imposed solely

on the basis of respondeat superior.” Jd.

For all the foregoing reasons, Plaintiff fails to state a plausible § 1983 claim upon which
relief may be granted, and those claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). To
the extent that Plaintiff is asserting a state law claim for medical malpractice and/or medical
negligence, and having dismissed Plaintiffs federal claims, the Court declines to exercise
supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(c). See

Musson Theatrical Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996).
I. Conclusion

For the reasons stated herein, Plaintiffs federal claims are dismissed pursuant to 28
U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief can be granted. Any state

law claims that Plaintiff may be asserting are dismissed without prejudice.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

may not be taken in good faith.

IT IS SO ORDERED. s

 

 

 

 
